Citation Nr: 1707578	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  96-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a residual herniorrhaphy scar. 

2.  Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (GERD), to include as secondary to headaches. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a rating in excess of 10 percent for headaches. 

5.  Entitlement to a rating in excess of 10 percent for conjunctivitis. 

6.  Entitlement to a compensable rating for status post bilateral pterygium excision. 

7.  Entitlement to a compensable rating for diverticulosis and cholecystectomy, prior to December 14, 2009, and in excess of 10 percent thereafter. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran retired from active duty in October 1970 with over 20 years of service.  In May 1998, he presented testimony before a Veterans Law Judge who is no longer at the Board.  The May 1998 hearing addressed the issue of entitlement to an increased compensable rating for diverticulitis and cholecystectomy.  A copy of the transcript of the hearing is of record.

A November 2015 remand discussed the complex procedural history of this case, which is incorporated by reference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2012 VA Form 9, the Veteran requested a Board hearing via videoconference with respect to the claims on appeal.  The record reflects that he was notified that the hearing was scheduled on December 10, 2014. 

In July 2015, the Veteran was notified that the hearing transcript was unavailable. In correspondence received later that same month, he stated that he desired a videoconference Board hearing.

As discussed in the November 2015 Board remand, the Board has construed the Veteran's August 2012 hearing request as a request for a Board hearing with respect to all of the issues on appeal, including entitlement to an increased rating for diverticulitis and cholecystectomy.  As such, the appeal was remanded in order to schedule him for a Board hearing.

A review of the record indicates that the Veteran has not been scheduled for a videoconference hearing.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the local RO before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

